Citation Nr: 0916943	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an abdominal scar 
resulting from a Cesarean section.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial compensable evaluation for 
hallux valgus of the right foot, status post bunionectomy 
(hereinafter "right foot").

5.  Entitlement to an initial compensable evaluation for 
hallux valgus of the left foot, status post bunionectomy 
(hereinafter "left foot").

6.  Entitlement to an initial compensable evaluation for 
right hip iliopsoas bursitis (hereinafter "right hip").

7.  Entitlement to an initial compensable evaluation for left 
hip iliopsoas bursitis (hereinafter "left hip").

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 
2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2007 and June 2007 rating 
decisions of the Hartford Department of Veterans Affairs (VA) 
Regional Office (RO) located in Newington, Connecticut.  

A statement of the case (SOC) was issued in November 2007.  
Thereafter, the Veteran submitted a timely appeal in December 
2007.  The RO issued a "Revised SOC" in December 2007 for 
the express purpose of making changes to the pertinent law 
and regulations section.  The Veteran did not submit an 
additional VA Form 9; however, it was not necessary as her 
claims were already in appellate status. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A Cesarean section scar was incurred during the Veteran's 
active military service.
3.  The competent medical evidence of record does not contain 
any currently diagnosed right knee disorder.

4.  The competent medical evidence of record does not contain 
any currently diagnosed low back disorder.  A history of low 
back strain is not documented by the objective evidence of 
record and there is no probative evidence that any such 
disorder is related to the Veteran's period of active 
military service.

5.  From the initial award of service connection, the 
Veteran's hallux valgus of the right foot, status post 
bunionectomy, has been assigned the maximum schedular rating 
for operated hallux valgus with resection of the metatarsal 
head; however, her hallux valgus has not been productive of 
symptomatology consistent with moderately severe, malunion or 
nonunion of the tarsal or metatarsal bones or foot injuries 
to warrant a higher rating under other analogous rating 
criteria.  

6.  From the initial award of service connection, the 
Veteran's hallux valgus of the left foot, status post 
bunionectomy, has been assigned the maximum schedular rating 
for operated hallux valgus with resection of the metatarsal 
head; however, her hallux valgus has not been productive of 
symptomatology consistent with moderately severe, malunion or 
nonunion of the tarsal or metatarsal bones or foot injuries 
to warrant a higher rating under other analogous rating 
criteria.  

7.  From the initial award of service connection, the 
Veteran's right hip iliopsoas bursitis has been productive of 
painful motion, but the evidence does not show symptomatology 
consistent with limitation of abduction of the thigh beyond 
10 degrees, ankylosis of the hip, flexion of the thigh 
limited to 30 degrees, flail joint of the hip, or impairment 
of the femur.

8.  From the initial award of service connection, the 
Veteran's left hip iliopsoas bursitis has been productive of 
painful motion, but the evidence does not show symptomatology 
consistent with limitation of abduction of the thigh beyond 
10 degrees, ankylosis of the hip, flexion of the thigh 
limited to 30 degrees, flail joint of the hip, or impairment 
of the femur.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for abdominal scar resulting from a Cesarean section have 
been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for hallux valgus of the right foot, status post 
bunionectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5280, 5283, 5284 (2008).  

5.  The criteria for an initial rating in excess of 10 
percent for hallux valgus of the left foot, status post 
bunionectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5280, 5283, 5284 (2008).  

6.  The criteria for an initial 10 percent rating for right 
hip iliopsoas bursitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5003, 5019, 5250-5255 (2008).  

7.  The criteria for an initial 10 percent rating for left 
hip iliopsoas bursitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5003, 5019, 5250-5255 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in August 
2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims.  Notice pursuant to the Dingess 
decision was also sent in this letter.  

The Board notes that the Veteran's claims with regard to the 
bilateral hip and feet disorders arise from her disagreement 
with the initial disability evaluations assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) dealing with notice required in claims 
for increased ratings.  The May 2007 and June 2007 rating 
decisions and November 2007 statement of the case (SOC) set 
forth the specific criteria for rating the hips and feet.  As 
statements from the Veteran indicate awareness of the 
evidence necessary to substantiate the claims for higher 
evaluations, no further analysis as to the adequacy of the 
notice in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records, post service private 
medical records, and reports of VA examination dated between 
2004 and 2007.  The Veteran has not identified any other 
evidence which has not been obtained.

As noted in the Introduction, a Revised SOC was issued in 
December 2007.  Specifically, the December 2007 SOC included 
the pertinent regulations at 38 C.F.R. § 4.45 and 38 C.F.R. 
§ 4.71a, Diagnostic 5003.  While the Board notes the last two 
pages of the revised SOC were not included in the copy 
associated with the claims folder, there is nothing in the 
record to suggest the Veteran was not provided the pertinent 
pages.  Moreover, the copy in the claims folder contained the 
regulations noted above and the Veteran's feet have been 
rated under a separate diagnostic code.  Finally, the 
original SOC contained the reasons and bases for the 
noncompensable evaluation assigned to the feet, which the 
Board notes is identical to the June 2007 rating decision.  
As such, the Board finds no prejudice to the Veteran in 
continuing with a decision on the merits of the Veteran's 
claims.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1) Cesarean Section Scar

The Veteran contends that she is entitled to service 
connection for the residual scar from her Cesarian section 
performed while she was on active duty.  Having carefully 
considered the claim in the light of the record and 
applicable law, the Board finds that after affording the 
Veteran all reasonable doubt, service connection is 
warranted.

Here, the Veteran's service treatment records show she went 
into labor in November 2004 at 41 and a half weeks estimated 
gestational age.  She had been in labor for two days with 
cervical ripening on Cervidil and Pitocin.  After 48 hours 
her cervix dilation was still only measured at a fingertip.  
It was considered a failed induction.  The Veteran and her 
husband were counselled on primary low transverse Cesarean 
section versus continuing with the vaginal birth.  She 
underwent the Cesarean section.  She was taken to recovery in 
stable condition.

Post-service, the Veteran was afforded a VA examination in 
March 2007.  The examination showed a low abdomen Cesarean 
section scar measuring 15 cm. x 
1 cm.  While she complained of intermittent abdominal pain as 
a result of the scar, the examiner was unable to relate this 
to the surgery.  Despite complaints of numbness around the 
scar, this was not appreciated upon examination.  There was 
also no evidence of tenderness, adhesions, breakdown of the 
skin, elevation or depression of the scar, inflammation, 
edema, keloid, induration, inflexibility of the skin, 
limitation of motion, or limitation of function caused by the 
scar.  

It is clear from the record that the during the Veteran's 
active military service she became pregnant.  The attempted 
induction failed during delivery of the baby, which resulted 
in a Cesarean section.  It is also evident that as a result 
of the surgery, she has a 15 cm. x 1 cm. low abdominal scar.  
There is no evidence of an intercurrent cause that might 
reasonably question the etiology of the scar.  The evidence 
as it is presently constituted establishes that the scar was 
incurred during service and thus, service connection is 
granted for the Cesarian section scar.  
38 C.F.R. § 3.303(b), (d).

2) Right Knee Disorder

The Veteran contends that she is entitled to service 
connection for a right knee disorder.  She has set forth no 
specific incident as to service incurrence.  Having carefully 
considered the Veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, service treatment records contain complaints 
of right knee pain of a three day duration in August 2002.  
She didn't report any injury.  There was some tenderness to 
palpation.  Her gait was normal.  The Veteran was diagnosed 
with anterior knee pain.  In September 2002, the knee was 
reported to be better.  There were no further complaints 
during the remainder of the Veteran's service.  

The mere fact that the Veteran complained of right knee pain 
in 2002 is not enough to establish that a chronic right knee 
disorder manifested during her active duty service.  38 
C.F.R. § 3.303(b).  Despite complaints of pain on her report 
of medical history, the April 2006 separation examination was 
negative for a right knee disorder.  It is important to point 
out at this juncture that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

Post-service, the Veteran was afforded a VA examination in 
March 2007.  The Veteran complained of knee pain beginning 
after her second foot surgery.  She described it as sharp 
pain.  Physical examination showed the Veteran to have a 
normal gait.  There was no pain appreciated including on 
repeated use.  There was no evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of the knees.  The examiner noted a history of 
patellofemoral syndrome in 2002; however, currently the 
examiner found only subjective complaints of mild right knee 
functional impairment.  A right knee disability was not 
diagnosed.

VA outpatient treatment records dated in 2007 were also 
negative for a right knee disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to this claim.  
While the Veteran has reported right knee pain, and she is 
competent to report symptoms, in service and post-service 
examinations have revealed no disability involving the right 
knee.  Absent evidence of a current right knee disability, 
there is no basis upon which to award service connection.  
See Hickson, supra.

Though the Veteran contends that she has right knee condition 
manifested by pain that is related to her period of military 
service, there is no medical evidence on file supporting the 
Veteran's assertion that she has a current right knee 
disability and her statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal involving service connection for a right knee disorder 
must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

3)  Low Back Disorder

The Veteran contends that she is entitled to service 
connection for a low back disorder.  She has set forth no 
specific incident as to service incurrence.  Having carefully 
considered the Veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, service treatment records contain a single 
complaint of back pain in August 2003; however, there were no 
objective findings with respect to the back.  In fact, the 
Veteran was diagnosed with strep throat.  There were no 
further references to the Veteran's back during the remainder 
of her active service.   

The mere fact that the Veteran complained of back pain in 
2003 is not enough to establish that a chronic back disorder 
manifested during her active duty service.  
38 C.F.R. § 3.303(b).  Despite complaints of back pain on her 
report of medical history, which is not in and of itself a 
disability, the April 2006 separation examination was 
negative for a back disorder.  See Sanchez-Benitez, 259 F.3d 
at 1361. 

Post-service, VA outpatient treatment records dated in 2007 
are negative for complaints referable to the back.  They are 
also negative for a diagnosed back disorder.
  
The Veteran was afforded a VA examination in March 2007.  She 
informed the examiner that she has had "issues" with her 
back since boot camp when she had to carry around "pounds of 
stuff."  She indicated that she developed a tingling 
sensation in the middle of her back and achiness.  She denied 
any specific treatment or evaluation.  

Physical examination of the spine was normal.  Posture and 
gait were also normal.  There was no evidence of painful 
motion or spasm.  The Veteran was diagnosed with a history of 
low back strain as reported by the Veteran, which was at 
least as likely as not exacerbated by pregnancy; however, the 
examiner noted there were no supporting documents in the 
file.  The examiner also indicated the history of strain was 
at least as likely as not related to military experiences as 
described.  

The Board does not find this opinion probative of the matter 
on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

First, the Board in looking at the findings of the March 2007 
VA examination notes there was no evidence of a currently 
diagnosed back disorder.  The Veteran was diagnosed with low 
back strain by history only.  Absent evidence of a current 
back disability, there is no basis upon which to award 
service connection.  See Hickson, supra.  

Next, the Board finds that the examiner's conclusion that a 
history of low back strain was at least as likely as not 
exacerbated by pregnancy and due to her related experiences 
in boot camp is not supported by the objective medical 
evidence.  The Board bases its conclusion on the doctor's own 
omission that there was no documentation in the claims file.  
The service treatment records were silent for complaints of 
back pain in relation to her pregnancy.  Moreover, the single 
complaint in service was made when the Veteran was diagnosed 
with strep throat.  There was never any diagnosed back 
disability in service.  During four years of active service, 
the single notation above was the only reference to the 
Veteran's back, other than that which was made upon 
separation from service.

In the case at hand, the Board finds that March 2007 VA 
opinion as to the etiology of a history of low back strain, 
which is not supported by the evidence of record, is too 
speculative and thus, not probative of the matter on appeal.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

Though the Veteran contends that she has a low back condition 
that is related to her period of military service, there is 
no medical evidence on file supporting the Veteran's 
assertion that she has a current back disability and her 
statements do not constitute competent evidence of a medical 
diagnosis or nexus opinion.  Espiritu,  
2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim and the 
appeal involving service connection for a low back disorder 
must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

(1) & (2) Bilateral Hallux Valgus, Status Post Bunionectomy

Historically, in initiating the instant appeal, the Veteran 
disagreed with the original assignment of the 10 percent 
evaluations following the award of service connection for 
hallux valgus of the right and left feet, status post 
bunionectomy.   As such, the severity of the disabilities at 
issue is to be considered over the entire period from the 
initial assignment of the disability ratings to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The Veteran's bilateral hallux valgus has been assigned 
separate 10 percent ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Under this code section, a 10 percent 
rating is the maximum schedular rating available for hallux 
valgus unilateral, operated with resection of the metatarsal 
head.  

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that the evidence of record more nearly approximates the 
currently assigned initial 10 percent ratings for hallux 
valgus of the right and left feet, and no higher ratings are 
warranted.   38 C.F.R. § 4.7.

At the outset, the Board notes that in order to assign a 
higher rating, the Board must consider other analogous 
criteria.  However, the evidence of record is not consistent 
with moderately severe, malunion or nonunion of the tarsal or 
metatarsal bones or foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5283 and 5284.

In this regard, upon VA general medical examination in March 
2007, the Veteran complained of pain with excessive walking.  
She also complained of stiffness, weakness, heat, redness, 
fatigability, and lack of endurance.  She denied swelling.  
Physical examination was not performed at the time as the 
Veteran had terminated the examination and report to work.  
X-rays of the feet showed deformity of the first metatarsal 
bones secondary to surgery and a metallic screw at its upper 
third to midportion of the metatarsal bone.  

In June 2007, the Veteran was afforded a VA feet examination.  
She complained of pain with increased walking.  She denied 
the use of special issued shoes or orthotic devices.  She 
indicated that she has not called in sick to work in the past 
12 months as a result of her bilateral bunionectomy.  
Physical examination showed tenderness on the big toe with 
flexion and extension movement. There was no limping or 
favoring while gait was observed.  There was no skin or 
vascular changes.  

The right big toe had a 45 degree lateral deviation with zero 
degree dorsiflexion. The right first metatarsophalangeal 
(MTP) range of motion was as follows: flexion zero degrees; 
extension 45 degrees; and interphalangeal to 60 degrees.  The 
left big toe had a 40 degree lateral deviation with no 
extension or flexion at rest.  The left first MTP range of 
motion was as follows: zero degrees flexion; extension 40 
degrees; and IP were to 50 degrees.  The examiner found no 
active big toe flexion bilaterally; however, x-rays again 
showed mild deformity of the first metacarpal bones 
bilaterally with screw hole and screw visualized at the base 
of the bone.  Superimposed pathology was not demonstrated.  

The examiner noted that there were no complaints of pain with 
rest.  Functional impairment was described as decreased big 
toe flexion and difficulty working out and tiptoeing.  The 
Veteran did not report any flare-ups.  There was no edema or 
weakness noted or significant tenderness to palpation on 
physical examination.  

In light of the Veteran's complaints of pain experienced in 
her bilateral big toes, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 10 
percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  While there was no 
active big toe flexion during range of motion testing, 
presumably as a result of the screws noted upon x-ray, there 
was no evidence of flare-ups, edema, weakness, or significant 
tenderness to palpation on physical examination.  

The Board notes that there was some evidence of curling 
(clawfoot) of the second to fifth toes upon examination, 
which could not fully extend, but they were passively 
stretched.  While there was some claw foot, it was not 
consistent with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fascia, or marked tenderness under the metatarsal 
heads to warrant a higher rating under Diagnostic Code 5278.  
38 C.F.R. § 4.71a.

In sum, initial evaluations in excess of 10 percent for the 
left and right feet is not warranted, to include "staged" 
ratings, as the Veteran is receiving the maximum schedular 
rating for hallux valgus, operated with resection of the 
metatarsal head.  Moreover, the evidence does not show 
symptomatology consistent with moderately severe, malunion or 
nonunion of the tarsal or metatarsal bones or foot injuries 
to warrant a higher rating under other analogous rating 
criteria.  38 C.F.R. § 4.97a; See Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, she may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In the present case, the evidence does not reflect that the 
Veteran's bilateral hallux valgus status post bunionectomies, 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(3) & (4)  Bilateral Hip Iliopsoas Bursitis

Historically, in initiating the instant appeal, the Veteran 
disagreed with the original assignment of the noncompensable 
evaluations following the award of service connection for 
right and left hip iliopsoas bursitis.   As such, the 
severity of the disabilities at issue is to be considered 
over the entire period from the initial assignment of the 
disability ratings to the present time.  See Fenderson, 12 
Vet. App. at 125-126.  

The Veteran's bilateral hips have been assigned separate 
noncompensable ratings under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019-5253.  Under this code section,  the rating 
specialist is directed to rate bursitis based on limitation 
of motion of affected parts, as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5253, a 10 percent rating is assigned 
for limitation of adduction of the thigh, cannot cross the 
legs or limitation of rotation of the thigh, cannot toe-out 
more than 15 degrees of the affect leg.  A 20 percent rating 
is assigned for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a.   In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that the evidence of record more nearly approximates the 
criteria for initial 10 percent ratings for the bilateral hip 
iliopsoas bursitis, but no higher.  38 C.F.R. § 4.7.

In this regard, upon VA examination in March 2007, the 
Veteran complained of hip pain, stiffness, and weakness.  She 
denied swelling, heat, redness, frank instability, giving 
way, or locking.  She did endorse fatigability and lack of 
endurance.  She denied any assistive devices.  She denied 
dislocation or recurrent subluxation, surgery, or additional 
injury.  There was pain at end of all range of motion noted 
anterior over greater trochanter bilaterally.  The Veteran 
reported fatigue, weakness, and lack of endurance on repeated 
use; however, there was no objective evidence of edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement.  

She had a normal gait. There was no ankylosis of the hips.  
Bilateral hip range of motion was as follows: flexion to 90 
degrees; extension to 30 degrees; adduction to 25 degrees; 
abduction to 45 degrees; external rotation to 60 degrees; and 
internal rotation to 40 degrees.  The examiner noted pain was 
the prominent feature, but it was quantified as mild.  The 
Veteran denied flare-ups of pain.     

VA outpatient treatment records dated in August 2007 show the 
Veteran reported bilateral hip pain, greater on the left 
side.  The provider felt it was likely trochanteric bursitis. 
The Veteran was advised to taken Tylenol and go for physical 
therapy.  A physical therapy appointment in August 2007, 
shows the Veteran complained of left hip pain only.  She 
denied right hip pain.  She had full range of motion of the 
hips.

In light of the Veteran's complaints of pain experienced in 
her bilateral hips, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the increased 10 percent 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  As noted above, under 
Diagnostic Code 5003, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, as it is in the instant case, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a.  As there is satisfactory 
evidence of painful motion as found by the VA examiner, 
limitation of motion of the bilateral hips is confirmed.  

While the Veteran reported fatigue, weakness, and lack of 
endurance on repeated use; there was no objective evidence of 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement appreciated upon 
examination to warrant a rating in excess of 10 percent.  
Pain, which was considered the prominent feature, was only 
considered mild.  Moreover, the Veteran denied flare-ups as 
noted by the examiner.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's bilateral hip disability.  
After review, however, the Board observes that no other code 
provisions can be applied for a higher rating based on the 
evidence of record.  There was no evidence of ankylosis of 
the hip, flexion of the thigh limited to 30 degrees, flail 
joint of the hip, or impairment of the femur.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5251, 5252, 5254, 5255.

In sum, initial 10 percent evaluations for the bilateral hips 
are warranted.  However, ratings in excess of 10 percent, to 
include "staged" ratings, are not warranted as evidence 
does not show symptomatology consistent with limitation of 
abduction of the thigh, motion lost beyond 10 degrees, 
ankylosis of the hip, flexion of the thigh limited to 30 
degrees, flail joint of the hip, or impairment of the femur.  
38 C.F.R. § 4.71a; See Fenderson, 12 Vet. App. at 126.  
Should the Veteran's disability picture change in the future, 
she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

In the present case, the evidence does not reflect that the 
Veteran's bilateral hip iliopsoas bursitis, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell, 9 Vet. App. at 338-39;  Floyd,  9 
Vet. App. at 96;  Shipwash, 8 Vet. App. at 227.  


ORDER

Entitlement to service connection for a Cesarian section scar 
is granted.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an initial compensable evaluation for hallux 
valgus of the right foot, status post bunionectomy, is 
denied.

Entitlement to an initial compensable evaluation for hallux 
valgus of the left foot, status post bunionectomy, is denied.

Entitlement to an initial 10 percent evaluation for right hip 
iliopsoas bursitis is granted subject to the controlling 
regulations governing monetary awards.

	(CONTINUED ON NEXT PAGE)




Entitlement to an initial 10 percent evaluation for left hip 
iliopsoas bursitis is granted subject to the controlling 
regulations governing monetary awards.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


